135 S.E.2d 38 (1964)
261 N.C. 459
Addie LANGLEY
v.
DURHAM LIFE INSURANCE COMPANY OF RALEIGH, N. C.
No. 92.
Supreme Court of North Carolina.
March 18, 1964.
*40 Richard Powell and Charles H. Whedbee, Greenville, for plaintiff appellee.
L. W. Gaylord, Jr., Greenville for defendant appellant.
BOBBITT, Justice.
Defendant assigns as error the denial of its timely motion(s) for judgment of nonsuit. In passing upon this assignment, the admitted opinion testimony of Harvey, whether competent or incompetent, must be considered. Early v. Eley, 243 N.C. 695, 700, 91 S.E.2d 919, and cases cited; Kientz v. Carlton, 245 N.C. 236, 246, 96 S.E.2d 14.
"Where * * * a policy provides for indemnity for injuries inflicted by external, violent, `and' accidental means, to support a recovery it must be shown not only that the means were external and violent, but also that they were accidentalthat is, all three tests must be met before coverage is afforded." 29A Am.Jur., Insurance § 1165; 45 C.J.S. Insurance § 754; 1 Appleman, Insurance Law and Practice, § 393. Plaintiff, to establish coverage, must show the insured's death was effected "directly through external, violent and accidental means, exclusively and independently of all other causes." Fallins v. Durham Life Insurance Co., 247 N.C. 72, 100 S.E.2d 214; Slaughter v. State Capital Life Insurance Co., 250 N.C. 265, 108 S.E.2d 438; 21 Appleman, op. cit., § 12482.
While there is a division of authority elsewhere (see 29A Am.Jur., Insurance § 1166 and Comment Note, 166 A.L.R. 469), this Court has consistently drawn a distinction between the terms "accidental death" and "death by external, accidental means." Fletcher v. Security Life & Trust Co., 220 N.C. 148, 16 S.E.2d 687, and cases cited. For later cases, see Strong, N. C. Index, Insurance § 34.
In Fletcher, Barnhill, J. (later C. J.), said: "`Accidental means' refers to the occurrence or happening which produces the result and not to the result. That is, `accidental' is descriptive of the term `means'. The motivating, operative and causal factor must be accidental in the sense that it is unusual, unforeseen and unexpected. Under the majority view the emphasis is upon the accidental character of the causationnot upon the accidental nature of the ultimate sequence of the chain of causation. The insurance is not against an accidental result. To create liability it must be made to appear that the unforeseen and unexpected result was produced by accidental means."
In Fletcher, a spinal anesthetic was administered. The respiratory system became completely paralyzed or anesthetized and the patient (insured) died. The injection of the anesthetic was intentional and authorized. *41 This Court held the death (although accidental) was not caused by accidental means.
In Scott v. Aetna Life Insurance Co., 208 N.C. 160, 179 S.E. 434, the extraction of the insured's tooth "was intentional, skillfully done in the ordinary and usual manner, with no mishap, unforeseen element, or misadventure." However, an infection set in which produced an embolus which caused insured's death. This Court held the evidence insufficient to show death was caused by accidental means.
In Mehaffey v. Provident Life & Accident Insurance Co., 205 N.C. 701, 705, 172 S.E. 331, 333, Brogden, J., states: "If the result, although unexpected, flows directly from an ordinary act in which the insured voluntarily engages, then such is not deemed to have been produced by accidental means." This statement is quoted with approval by Winborne, C. J., in Allred v. Prudential Insurance Co., 247 N.C. 105, 100 S.E.2d 226.
In Allred, plaintiff's evidence tended to show insured's death resulted from being struck by an automobile after he had voluntarily laid prone in the center of the highway. It was held the evidence disclosed insured's death flowed directly from his own voluntary act and was not caused by accidental means. Judgment of nonsuit was affirmed.
In Webster's Third New International Dictionary (unabridged), suffocation is defined as follows: "the act of suffocating or state of being suffocated: stoppage of breathing." It is also stated: SUFFOCATE commonly refers to conditions in which breathing is impossible through lack of available oxygen or through presence of noxious or poisonous gas (prisoners suffocated in the underground dungeon)" and "SUFFOCATE also refers to situations in which breathing is impossible because mouth and nose are covered (suffocating under the mud and earth which had fallen over his head)."
According to Harvey's opinion testimony, suffocation, "stoppage of breathing," caused insured's death. If so, the question is whether there was evidence sufficient to support a finding that suffocation was caused "through external, violent and accidental means."
There was no evidence tending to show: (1) the presence of noxious or poisonous gas; (2) the insufficiency of available oxygen; (3) bruises or other bodily injury; (4) when and under what circumstances insured lay down on his bed; (5) insured's physical condition prior to and at the time he lay down on his bed.
The evidence tends to show: When observed, some six to ten hours after death, insured was lying flat on his face, his face buried in the bed covers. Rigor mortis ("rigidity of muscles after death," Webster, op. cit.) had "set in." At that time, insured's "nose, lips, and his entire face was flattened, was mashed in and flattened."
There was no evidence to support plaintiff's allegation that insured became "entangled in the bed covers" while asleep. Indeed, the evidence contradicts this allegation.
It is noted that plaintiff alleged insured, shortly after arriving at his home on March 5, 1961, about 5:30 p. m., "went to his bedroom and laid across the bed and went to sleep."
In our view, the only reasonable inference to be drawn from plaintiff's evidence is that insured voluntarily laid down on his own bed. When Harvey observed the body of insured, insured was lying on the bed, diagonally, on top of the bed covers. Assuming death by suffocation caused in whole or in part from contact with the bed covers, this was the unintended and unexpected result of insured's voluntary act. In our opinion, the admitted evidence was insufficient to show that death by suffocation was caused by accidental means.
*42 For the reasons stated, defendant's motion(s) for judgment of nonsuit should have been allowed. Hence, the judgment of the court below is reversed.
Reversed.